1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6    LESLIE GEORGE,                                 Case No. 3:18-cv-00604-MMD-WGC

7                                    Plaintiff,         ORDER ACCEPTING AND ADOPTING
           v.                                            REPORT AND RECOMMENDATION
8                                                           OF MAGISTRATE JUDGE
     WESLEY EDWARD DUTCHER, et al.,                            WILLIAM G. COBB
9
                                Defendants.
10

11         Before the Court is the Report and Recommendation of United States Magistrate

12   Judge William G. Cobb (ECF No. 4) (“R&R”) relating to Plaintiff Leslie George’s

13   application to proceed in forma pauperis (ECF No. 1) and pro se Complaint (ECF No. 1-

14   1). Plaintiff had until March 7, 2019, to file an objection. (ECF No. 4.) To date, no

15   objection to the R&R has been filed.

16         This Court “may accept, reject, or modify, in whole or in part, the findings or

17   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

18   timely objects to a magistrate judge’s report and recommendation, then the court is

19   required to “make a de novo determination of those portions of the [report and

20   recommendation] to which objection is made.” Id. Where a party fails to object, however,

21   the court is not required to conduct “any review at all . . . of any issue that is not the

22   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

23   Circuit has recognized that a district court is not required to review a magistrate judge’s

24   report and recommendation where no objections have been filed. See United States v.

25   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

26   employed by the district court when reviewing a report and recommendation to which no

27   objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

28   Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that
1    district courts are not required to review “any issue that is not the subject of an

2    objection.”). Thus, if there is no objection to a magistrate judge’s recommendation, then

3    the court may accept the recommendation without review. See, e.g., Johnstone, 263 F.

4    Supp. 2d at 1226 (accepting, without review, a magistrate judge’s recommendation to

5    which no objection was filed).

6           Nevertheless, this Court finds it appropriate to engage in a de novo review to

7    determine whether to adopt Magistrate Judge Cobb’s R&R. Judge Cobb recommended

8    granting Plaintiff’s application to proceed in forma pauperis because Plaintiff cannot pay

9    the filing fee. (ECF No. 4 at 2.) Judge Cobb further recommended dismissing Plaintiff’s

10   complaint as frivolous because it consists of disjointed statements that are

11   incomprehensible and fail to state any factually or legally cognizable claim. (Id. at 4.)

12   Upon reviewing the R&R and proposed complaint, this Court finds good cause to accept

13   and adopt the Magistrate Judge’s R&R in full.

14          It is therefore ordered, adjudged, and decreed that the Report and

15   Recommendation of Magistrate Judge William G. Cobb (ECF No. 4) is accepted and

16   adopted in its entirety.

17          It is ordered that Plaintiff’s application to proceed in form pauperis (ECF No. 1) is

18   granted.

19          It is further ordered that the Clerk detach and file Plaintiff’s Complaint (ECF No. 1-

20   1).

21          It is further ordered that the Complaint is dismissed with prejudice.

22          The Clerk is directed to close this case.

23          DATED THIS 11th day of March 2019.

24

25                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
26
27

28

                                                  2
